DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I and species (i) in the reply filed on 07 July 2022 is acknowledged.
Claims 3, 5, and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (claims 3 and 5) or invention (claims 15-20), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07 July 2022.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pingkarawat et al. (Polymer 92 (2016) 153-1630).
	Pingkarawat et al. is directed to a self-healing composite comprising a matrix of epoxy with a glass transition temperature of 150-158 oC and poly(ethylene-methacrylic acid) with a melting temperature of 85 oC (abstract).  The composite may be reinforced with carbon fibers (section 2.2.2).  The poly(ethylene-methacrylic acid) thermoplastic is dispersed within the matrix as irregularly shaped particles (section 3.3, page 158).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pingkarawat et al. (Polymer 92 (2016) 153-1630) in view of Bateman et al. (WO 2010/144971 A1).
	Pingkarawat et al. teach all the limitations of claims 11-14, as outlined above, except for the inclusion of a resistive heating component.  Pingkarawat et al. do teach that self-healing requires the composite to be heated to provide healing of interlaminar fracture (section 2.4).
	Bateman et al. is directed to a self-healing polymer material having a primary polymer phase comprising a thermoset polymer matrix and a secondary polymer phase comprising a thermoplastic polymer (4th paragraph on page 2).  The thermoset polymer matrix is based on an epoxy resin (paragraph bridging pages 3 and 4) while the thermoplastic polymer is polyethylene-co-methacrylic acid (1st full paragraph on page 4).  Heat is used to initiate the healing process, with the inclusion of a means for resistive heating cited as a manner for providing the requisite heating (3rd full paragraph on page 17).
	It would have been obvious to one of ordinary skill in the art to provide the composite of Pingkarawat et al. with a resistive heating component since the courts have held the selection of a known material (e.g. a resistive heating means) based on its suitability for its intended use (e.g. providing heat to a self-healing composite comprising polyethylene-co-methacrylic acid in an epoxy matrix) supported a prima facie obviousness determination.  See MPEP 2144.07.

	Regarding claim 12, Pingkarawat et al. teach that their composite undergoes healing when heated to 130 oC (section 2.4), a temperature below the glass transition temperature of the epoxy matrix (150-158 oC) and above the melting temperature of the polyethylene-co-methacrylic acid (85 oC).
	Regarding claim 13, while Pingkarawat et al. do not illustrate self-healing from damage at least 10 times, they report excellent repeatability at 130 oC with virtually no change from initial heating efficiencies over the course of 5 heating events (section 3.3, page 160).  Since the composite shows virtually no change over the course of 5 heating events and since the claim does not require any particular quantitative degree of self-healing, one of ordinary skill in the art would expect the composite to exhibit at least some self-healing from damage after at least 10 heating events.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787